DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/28/2022. 

Claim Objections

Claims 54 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 52-54, 56 and 61-63 is objected to because of the following informalities: the phrase "and/or" renders the claim unclear and indefinite. For purpose of examination, the examiner considered the informality as one of the two or more alternatives proposed on each case. Appropriate correction is required.

Response to Arguments

Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to claim(s) 52 regarding selecting radio resources in dependence on an assigned identifier or other configured value, para.108, “A control channel is allocated to a resource on which the CRS is not allocated in the control region and a data channel is allocated to a resource on which the CRS is not allocated in the data region”; for further clarification Kim teach “the PDCCH is allocated to first m number of OFDM symbol(s) within a subframe. In this case, m is an integer equal to or greater than 1, and is indicated by the PCFICH” (see para. 99-100). The examiner notes that there is not defined which radio resources are being selected and which type or the nature of the configured value to make such allocation. Thus Kim still meet the scope of the limitations of the claimed language.
B.       Applicant's argument with respect to claim(s) 52 regarding wherein the transmission point derives a time shift and/or frequency shift “frequency shift v.sub.shift”as a function of the assigned identifier or other configured value para. 199, “the UE may derive the frequency shift v.sub.shift based on frequency information (e.g., a PRB index, an offset from a center frequency, etc.) and the cell ID”. The examiner notes that there is not defined which assigned identifier or other configured value it is being used to derive the frequency shift. However, Kim clearly disclose this function on the basis of several values of information “(e.g., a PRB index, an offset from a center frequency, etc.) and the cell ID”. Therefore, one of ordinary skill in the art at the time of the invention would clearly understand Kim to teach the claimed limitation.
The rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 04/29/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-53, 55-62 and 64-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 20180287845) in view of Braun et al. (U.S. Pub. 20160323757). 
Please see previous Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471